Citation Nr: 0843834	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-35 717A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for allergic rhinitis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 to October 1958 
and August 1967 to September 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge (VLJ) in November 2008.  A 
transcript of that proceeding is of record.


FINDINGS OF FACT

1.  Sinusitis shown following separation from service is not 
causally or etiologically related to active service. 

2.  Allergic rhinitis shown following separation from service 
is not causally or etiologically related to active service. 


CONCLUSION OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  Allergic rhinitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated December 2003 
and June 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran contends that he is entitled to service 
connection for sinusitis and allergic rhinitis.  Service 
connection will be granted for a disability resulting from an 
injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The veteran's service treatment records do not show any 
diagnosis of or treatment for either sinusitis or allergic 
rhinitis.  Service treatment records do note one occasion in 
September 1957 where the veteran was treated for acute 
pharyngitis.  The record notes that he was places on 
medication, responded well to treatment and recovered without 
incident. 

Private treatment records do not contemplate any period prior 
to May 1992, almost 25 years after service.  The veteran has 
submitted private treatment records indicating that he 
underwent a septoplasty and bilateral submucous resection of 
the inferior turbinates under endoscopy in July 1994.  The 
record of this procedure contains a diagnosis of septal 
deviation and turbinate hypertrophy, but not sinusitis or 
allergic rhinitis.  Other private treatment records from 1997 
and 1998 indicate that the veteran had symptoms related to 
the sinuses, but contain no diagnosis of sinusitis or 
allergic rhinitis.  In December 2003, after the veteran filed 
his claim for service connection, he was diagnosed with acute 
sinusitis and allergic rhinitis at the University Physicians 
Group.  Additional records from the University Physicians 
Group in March and June 2005 contain similar diagnoses.  
These post-service medical records merely show treatment for 
acute respiratory conditions, not a chronic disability.

A November 2008 letter from Dr. Healey, a retired clinical 
professor of surgery, indicates that he believed the 
veteran's sinusitis episodes to be debilitating.  Dr. Healey 
admits that he did not examine the veteran.  He appears to 
simply be relating the veteran's history as supplied to him 
by the veteran.  Other statements from the veteran and his 
wife indicate that the veteran has a history of sinusitis and 
allergic rhinitis and that these conditions have had an 
adverse affect on the veteran's life.

The veteran also claims that he was treated at Wellmed and 
Pacificare between 1990 and 1997.  The record reflects that 
VA has made reasonable efforts to obtain the relevant records 
adequately identified by the veteran, but the records are 
unavailable or no longer exist.  In October 2004, the veteran 
was notified that attempts to obtain such records were 
unsuccessful and that it was his ultimate responsibility to 
provide the VA with treatment records. 

The Board notes that the veteran has not been scheduled for a 
VA examination to determine whether his sinusitis or rhinitis 
are related to his service.  Pursuant to 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  

Here, while there is competent evidence of acute sinusitis 
and rhinitis, there is no evidence of record (other than the 
veteran's lay assertions) showing that his sinusitis or 
rhinitis are related to service.  Although the veteran has 
sincerely contended that his sinusitis and rhinitis had an 
onset in service, his lay statements alone are not competent 
to support a finding on a medical question (such as diagnosis 
or etiology) requiring special experience or special 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that the service treatment records 
show no complaints or findings pertaining to or suggestive of 
sinusitis or rhinitis.  Although post-service treatment 
records do show treatment for sinusitis and rhinitis, these 
records are from many years after the veteran's discharge 
from service.  Thus under pertinent VA regulations, the 
veteran's contentions alone are an insufficient basis for 
medical examinations to be obtained.

As stated, a claimant is responsible for supporting a claim 
for benefits under laws administered by the VA, and the 
veteran was clearly advised of the need to submit medical 
evidence demonstrating not only the presence of sinusitis and 
allergic rhinitis, but also a nexus or relationship between 
those conditions and service.  The veteran has failed to do 
so.  The veteran obviously believes that his current 
conditions are a result of service, but he has presented no 
corroborating medical evidence supporting this claim.  The 
veteran, as a lay person, lacks appropriate medical training 
and is therefore not competent to provide a probative opinion 
on a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997). 

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for sinusitis and rhinitis.  In the absence of a 
current disability related to service by competent medical 
evidence, a grant of service connection is clearly not 
supportable.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board concludes that service 
connection for sinusitis and rhinitis is not established. 


ORDER

Service connection for sinusitis is denied.

Service connection for allergic rhinitis is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


